In a proceeding for the settlement of the account of the executors under the last will and testament of decedent, separate appeals are taken by Beatrice Gallagher, the widow of decedent, and by the special guardian of his five infant children from a decree of the Surrogate’s Court, Kings County, construing the will, insofar as such decree determines that a trust set forth in paragraph “ Second ” of the will is valid, that the will confers on the trustees a valid discretionary power to sell both real and personal property, that the widow’s election to take her intestate share does not destroy the remainder of the trust provided for the infant children, and that it is not necessary to determine whether the remainders are vested or contingent. Decree insofar as appealed from unanimously affirmed, with costs to the special guardian and executors, payable out of the estate. No opinion. Appeal by Beatrice Gallagher dismissed, without costs. She is not a party aggrieved by the provisions of the decree appealed from. Present — Nolan, P. J., Beldoek, Murphy, Ughetta and Hallinan, JJ.